Exhibit 10.43

Execution Copy

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”), is entered into as of
June 4, 2014, among NEW MEDIA HOLDINGS II LLC, a Delaware limited liability
company (the “Borrower”), NEW MEDIA HOLDINGS I LLC, a Delaware limited liability
company (together with its successors and/or assigns, “Holdings”), each of the
Subsidiary Guarantors from time to time party hereto (together with Holdings,
individually a “Guarantor” and collectively the “Guarantors”; the Guarantors,
together with the Borrower, individually an “Obligor” and collectively the
“Obligors”) and CITIZENS BANK OF PENNSYLVANIA, in its capacity as Administrative
Agent under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”) for the several banks and other financial institutions
as may from time to time become parties to such Credit Agreement (individually a
“Lender” and collectively the “Lenders”).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”), among the Borrower, Holdings, the Lenders
party thereto and the Administrative Agent, the Lenders have agreed to make
Loans and to issue and/or acquire participation interests in Letters of Credit
upon the terms and subject to the conditions set forth therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue and/or acquire participation interests in Letters of Credit under the
Credit Agreement that the Obligors shall have executed and delivered this
Security Agreement to the Administrative Agent for the ratable benefit of the
Lenders and the other Secured Parties.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms which are defined in the Uniform Commercial Code from time to
time in effect in the State of New York (the “UCC”) are used herein as so
defined: Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial
Tort Claim, Consumer Good, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Product, Fixture, General Intangible, Good, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Payment Intangible, Proceeds, Securities Account, Securities Intermediary,
Software, Supporting Obligation and Tangible Chattel Paper.



--------------------------------------------------------------------------------

2. Grant of Security Interest in the Collateral.

(a) To secure the prompt payment and performance in full when due, whether by
lapse of time, acceleration, mandatory prepayment or otherwise, of the
Obligations, each Obligor hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a continuing security interest in any
and all right, title and interest of such Obligor in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):

(i) all Accounts;

(ii) all cash and Cash Equivalents;

(iii) all Chattel Paper (including Electronic Chattel Paper);

(iv) all Commercial Tort Claims as set forth on Schedule 2 to this Agreement (as
updated from time to time);

(v) all copyright licenses;

(vi) all copyrights;

(vii) all Deposit Accounts;

(viii) all Documents;

(ix) all Equipment;

(x) all Fixtures;

(xi) all General Intangibles;

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Inventory;

(xv) all Investment Property;

(xvi) all Letter-of-Credit Rights;

(xvii) all material contracts and all such other agreements, contracts, leases,
licenses, tax sharing agreements or hedging arrangements now or hereafter
entered into by an Obligor, as such agreements may be amended or otherwise
modified from time to time (collectively, the “Assigned Agreements”), including
without limitation, (A) all rights of an Obligor to receive moneys due and to
become due under or pursuant to the Assigned Agreements, (B) all rights of an
Obligor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Assigned Agreements, (C) claims of an Obligor for damages
arising out of or for breach of or default under the Assigned Agreements and
(D) the right of an Obligor to terminate the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;

 

2



--------------------------------------------------------------------------------

(xviii) all patent licenses;

(xix) all patents;

(xx) all Payment Intangibles;

(xxi) all Securities Accounts;

(xxii) all Software;

(xxiii) all Supporting Obligations;

(xxiv) all trademark licenses;

(xxv) all trademarks;

(xxvi) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Obligor or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;

(xxvii) all other personal property of any kind or type whatsoever owned by such
Obligor; and

(xxviii) to the extent not otherwise included, all Accessions, Proceeds and
products of any and all of the foregoing.

(b) The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as a present assignment of any Intellectual Property.

(c) The term “Collateral” shall include any Cash Management Services and any
rights of the Obligors thereunder only for purposes of this Section 2.

(d) Notwithstanding the foregoing grant of a security interest, (i) no Account,
Instrument, Chattel Paper or other obligation or property of any kind due from,
owed by, or belonging to, a (A) a country or a government of a country, (B) an
agency of the government of a country, (C) an organization directly or
indirectly controlled by a

 

3



--------------------------------------------------------------------------------

country or its government or (D) a person or entity resident in or determined to
be resident in a country, that is subject to a country sanctions program
administered and enforced by OFAC (a “Sanctioned Entity”) or a person on the
list of “Specially Designated Nationals and Blocked Persons” (a “Sanctioned
Person”) or (ii) any lease in which the lessee is a Sanctioned Person or
Sanctioned Entity shall be Collateral.

(e) Notwithstanding the foregoing grant of a security interest, this Security
Agreement shall not constitute a grant of a security interest in (and the
“Collateral” shall not include) any Excluded Assets (as defined in the Credit
Agreement).

3. Provisions Relating to Accounts, Contracts and Agreements. Anything herein to
the contrary notwithstanding, each of the Obligors shall remain liable under
each of its Accounts, contracts and agreements to observe and perform all of the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account or
the terms of such contract or agreement. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto), contract or agreement by reason of or
arising out of this Security Agreement or the receipt by the Administrative
Agent or any Secured Party of any payment relating to such Account, contract or
agreement pursuant hereto, nor shall the Administrative Agent or any Secured
Party be obligated in any manner to perform any of the obligations of an Obligor
under or pursuant to any Account (or any agreement giving rise thereto),
contract or agreement, to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), contract or agreement, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

4. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties that:

(a) Chief Executive Office; Books & Records; Legal Name; State of Formation. No
Obligor has in the four (4) months preceding the Closing Date changed its name,
been party to a merger, consolidation or other change in structure or used any
trade name not disclosed on Schedule 4(a) attached hereto.

(b) Ownership. Each Obligor is the legal and beneficial owner of its Collateral
other than Intellectual Property and has the right to pledge, sell, assign or
transfer the same, and to the knowledge of the Obligors, each Obligor is the
legal and beneficial owner of the Collateral consisting of Intellectual Property
and has the right to pledge, sell, assign or transfer the same, except as could
not be reasonably expected to have a Material Adverse Effect.

(c) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Obligor and, when properly perfected by
filing, obtaining possession, the granting of control to the Administrative
Agent or otherwise,

 

4



--------------------------------------------------------------------------------

shall constitute a valid first priority (subject to Liens permitted by
Section 6.3 of the Credit Agreement), perfected security interest in such
Collateral, to the extent such security interest can be perfected by (i) filing,
obtaining possession, the granting of control or otherwise under the UCC, or
(ii) for Collateral consisting of United States Intellectual Property, filing an
appropriate document with the United States Patent and Trademark Office or the
United States Copyright Office, free and clear of all Liens except for Liens
permitted by Section 6.3 of the Credit Agreement.

(d) Consents. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate documents with the United States
Patent and Trademark Office and the United States Copyright Office,
(iii) obtaining control to perfect the Liens created by this Security Agreement,
(iv) any such action that may be required by the Federal Assignment of Claims
Act or other similar federal, foreign or state regulations and/or (v) the
filing, registration or other action required pursuant to any applicable
certificate of title statute, no consent or authorization of, filing with, or
other act by or in respect of, any Governmental Authority is required (A) for
the grant by such Obligor of the security interest in the Collateral granted
hereby or for the execution, delivery or performance of this Security Agreement
by such Obligor or (B) for the perfection of such security interest.

(e) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber (as such term is used in the UCC).

(f) Accounts. With respect to the Accounts of the Obligors: (i) the goods sold
and/or services furnished giving rise to each Account are not subject to any
security interest or Lien except the first priority, perfected security interest
granted to the Administrative Agent herein and except for Liens permitted by
Section 6.3 of the Credit Agreement; (ii) each Account and the papers and
documents of the applicable Obligor relating thereto are genuine and in all
material respects what they purport to be; (iii) each Account arises out of a
bona fide transaction for goods sold and delivered (or in the process of being
delivered) by an Obligor or for services actually rendered by an Obligor, which
transaction was conducted in the ordinary course of the Obligor’s business and
was completed, in all material respects, in accordance with the terms of any
documents pertaining thereto (in each case other than transactions otherwise
permitted under the Credit Agreement); and (iv) no Account of an Obligor is
evidenced by any Instrument or Chattel Paper unless such Instrument or Chattel
Paper has been theretofore endorsed over and delivered to, or submitted to the
control of, the Administrative Agent.

(g) Inventory. No Inventory of an Obligor is held by a third party (other than
an Obligor) pursuant to consignment, sale or return, sale on approval or similar
arrangement, in each case, other than in the ordinary course of business;
provided that, to the extent any Inventory of an Obligor (excluding newspapers
and magazines) with a value in excess of $1,000,000 is held by a third party,
such Obligor shall promptly provide notice to the Administrative Agent of any
such arrangement.

 

5



--------------------------------------------------------------------------------

(h) Intellectual Property.

(i) To the knowledge of the Obligors, each of the Obligors and its Subsidiaries
owns, or has the legal right to use, all material Intellectual Property
necessary for each of them to conduct its business as currently conducted,
except as could not reasonably be expected to have a Material Adverse Effect.

(ii) Except as disclosed in Schedule 4(h) attached hereto, to the knowledge of
the Obligors: (1) none of the Obligors is in material default (or with the
giving of notice or lapse of time or both, would be in material default) under
any license to use its material Intellectual Property, which breach has not been
cured; (2) no written claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property by the Obligors or
any of their Subsidiaries; and (3) the use of such Intellectual Property by any
of the Obligors or any of its Subsidiaries does not infringe on the rights of
any Person; in each case except as could not reasonably be expected to have a
Material Adverse Effect.

5. Covenants. Each Obligor covenants that, so long as any of the Obligations
(other than contingent indemnity obligations that survive termination of the
Loan Documents pursuant to the stated terms thereof) remain outstanding or any
Loan Document is in effect, and until all of the Commitments shall have been
terminated, such Obligor shall:

(a) Perfection of Security Interest by Filing, Etc. Execute and deliver to the
Administrative Agent and/or file (i) such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, and (ii) (A) with regard to Collateral consisting of
United States registered or applied for copyrights, a Notice of Grant of
Security Interest in Copyrights for filing with the United States Copyright
Office in the form of Exhibit A attached hereto, (B) with regard to Collateral
consisting of United States issued patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit B attached hereto and (C) with regard to
Collateral consisting of United States registered or applied for trademarks, a
Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit C attached hereto; in
each of the foregoing cases only with respect to United States registered or
applied for copyrights and trademarks and issued patents in which a security
interest may be perfected by such filing in the United States, and no further or
subsequent filing shall be necessary, other than such filings for any updates to
Schedule 4(h), which updates the Administrative Agent may from time to time, but
in no instance more than once a year, reasonably request. For the avoidance of
doubt, notwithstanding anything to the contrary in this Security Agreement, the
Obligors shall not be obligated to perfect or record this grant of security
interest in any Collateral that constitutes Intellectual Property in, and there
shall be no security agreements with respect to such

 

6



--------------------------------------------------------------------------------

Collateral governed by the laws of, any jurisdiction outside of the United
States. Each Obligor hereby authorizes the Administrative Agent to prepare and
file such financing statements (including continuation statements) or amendments
thereof or supplements thereto as the Administrative Agent may from time to time
deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, including, without
limitation, any financing statement that describes the Collateral as “all
personal property” or “all assets” of such Obligor. For the avoidance of doubt,
the Obligors’ sole obligations with respect to filing and perfection of any
security interest in Collateral that constitutes Intellectual Property shall be
limited to the obligations set forth in this Section 5(a).

(b) Perfection of Security Interest by Possession. If (i) any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument (except checks) or Tangible Chattel Paper or (ii) any
Collateral shall be stored or shipped subject to a Document or (iii) any
Collateral shall consist of Investment Property in the form of certificated
securities (not credited to a securities account), promptly notify the
Administrative Agent of the existence of such Collateral with a face value of at
least $1,000,000 deliver such Instrument, Tangible Chattel Paper or Investment
Property to the Administrative Agent, duly endorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Security
Agreement.

(c) Perfection of Security Interest Through Control. If any Collateral shall
consist of Electronic Chattel Paper, Letter-of-Credit Rights (other than
Supporting Obligations), or uncertificated Investment Property (not credited to
a securities account) in excess of $1,000,000, the applicable Obligor shall
promptly notify the Administrative Agent of such Collateral and shall execute
and deliver (and, with respect to any Collateral consisting of a Securities
Account or uncertificated Investment Property, cause the Securities Intermediary
or the issuer, as applicable, with respect to such Investment Property to
execute and deliver) to the Administrative Agent all control agreements,
assignments, instruments or other documents as reasonably requested by the
Administrative Agent for the purposes of obtaining and maintaining control of
such Collateral. If any Collateral shall consist of Deposit Accounts or
Securities Accounts, comply with Section 5.11(d) of the Credit Agreement.

(d) Other Liens. Reasonably defend its interests to the extent commercially
warranted in the Collateral against the claims and demands of all other parties
claiming an interest therein and keep the Collateral free from all Liens, except
for Liens permitted by Section 6.3 of the Credit Agreement or Collateral which
does not have material value. No Obligor shall, sell, exchange, transfer,
assign, lease or otherwise dispose of the Collateral or any interest therein,
except as permitted under Section 6.5 of the Credit Agreement and in the
ordinary course of business.

(e) [Intentionally Omitted].

(f) Treatment of Accounts. Maintain a record of Accounts consistent with
customary business practices.

 

7



--------------------------------------------------------------------------------

(g) [Intentionally Omitted].

(h) Covenants Relating to Copyrights.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, (A) not knowingly do any act or knowingly omit to do any act whereby any
material copyright owned by such Obligor may become invalidated, (B) not
knowingly do any act, or knowingly omit to do any act, whereby any material
copyright owned by such Obligor may become injected into the public domain; and
(C) take steps as it shall deem appropriate in its reasonable business judgment
under the circumstances to maintain each registration of each material United
States registered copyright owned by an Obligor including, without limitation,
filing of applications for renewal where necessary.

(ii) Except as otherwise permitted pursuant to the Credit Agreement, not make
any Disposition of the copyrights of each Obligor.

(i) Covenants Relating to Patents and Trademarks.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, to the extent such Obligor deems appropriate in its reasonable business
judgment, use commercially reasonable efforts to (A) use each material trademark
owned by such Obligor in order to maintain such trademark in full force free
from any claim of abandonment for non-use, (B) maintain as in the past the
quality of products and services bearing any such trademark, (C) employ such
trademark with the appropriate notice of registration, consistent with past
practice, to the extent required by applicable law, and (D) use commercially
reasonable efforts to subject any licensee or sublicensee thereof to contractual
provisions requiring them to comply with the requirements set forth in the
foregoing clauses (A)-(C).

(ii) Not knowingly do any act, or knowingly omit to do any act, whereby any
material patent owned by such Obligor may become abandoned, except as could not
reasonably be expected to have a Material Adverse Effect.

(iii) Take steps, as determined by Obligor in its reasonable business judgment
to maintain each registration of the material United States issued patents and
material United States registered trademarks owned by such Obligor.

(iv) Except as otherwise permitted pursuant to the Credit Agreement, not make
any Disposition of the patents or trademarks of any Obligor.

(j) Nothing in this Security Agreement shall prevent any Obligor from disposing
of, discontinuing the use or maintenance of, abandoning, failing to pursue, or
otherwise allowing to lapse, terminate or put into the public domain, any of its
Collateral constituting Intellectual Property if such Obligor determines in its
reasonable business judgment that such disposition, discontinuance, abandonment
or other action (or non-action) is desirable in the conduct of its business.

 

8



--------------------------------------------------------------------------------

(k) New Patents, Copyrights and Trademarks. Within a reasonable period following
the Administrative Agent’s request, but no more than once each year: provide the
Administrative Agent with (i) a listing of all applications, if any, for new
patents or trademarks (together with a listing of application numbers), which
new applications and issued registrations or letters shall be subject to the
terms and conditions hereunder, and (ii) together with such listing, (A) with
respect to United States registered copyrights and copyright applications, a
duly executed Notice of Grant of Security Interest in Copyrights, (B) with
respect to United States issued patents and patent applications, a duly executed
Notice of Grant of Security Interest in Patents, or (C) with respect to United
States registered trademarks and trademark applications, a duly executed Notice
of Grant of Security Interest in Trademarks.

(l) [Intentionally Omitted].

(m) [Intentionally Omitted].

(n) Regulatory Approvals. After the occurrence and during the continuation of an
Event of Default, promptly, and at its expense, execute and deliver, or cause to
be executed and delivered, all applications, certificates, instruments, and all
other documents and papers the Administrative Agent may reasonably request and
as may be required by law to acquire the consent, approval, registration,
qualification or authorization of any other Person in government deemed
necessary or appropriate for the effective exercise of any of the rights under
this Security Agreement (each a “Governmental Approval”).

(o) Insurance. Insure, repair and replace the Collateral of such Obligor as set
forth in the Credit Agreement. All proceeds derived from insurance on the
Collateral shall be subject to the security interest of the Administrative Agent
hereunder.

6. License of Intellectual Property. The Obligors hereby grant to the
Administrative Agent, effective solely upon the occurrence and during the
continuance of any Event of Default, the nonexclusive right and license to use
all Intellectual Property owned by any Obligor that constitutes Collateral, all
solely to the extent necessary to enable the Administrative Agent to use,
possess and realize on the Collateral and to enable any successor or assign to
enjoy the benefits of the Collateral; provided, however, that: (i) such license
with respect to trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services in connection with which such
trademarks are used sufficient to preserve the validity of such trademarks;
(ii) such license with respect to trade secrets shall be subject to the
requirement that the secret status of such trade secrets be maintained; and
(iii) the Administrative Agent shall have no greater rights under any such
license than those of any Obligor. The use of the license granted pursuant to
the preceding sentence may be exercised at the option of the Administrative
Agent only upon the occurrence of and during the continuance of an Event of
Default, and only if the Administrative Agent has declared the Loans then
outstanding to be due and payable

 

9



--------------------------------------------------------------------------------

pursuant to Section 7.1 of the Credit Agreement after an Event of Default has
occurred and is continuing. This right and license shall inure to the benefit of
all successors, assigns and transferees of the Administrative Agent and its
successors, assigns and transferees, whether by voluntary conveyance, operation
of law, assignment, transfer, foreclosure, deed in lieu of foreclosure or
otherwise; but in all instances only during the continuance of an Event of
Default. Such right and license is granted free of charge, without requirement
that any monetary payment whatsoever be made to the Obligors.

7. Sale of Collateral. Notwithstanding anything to the contrary contained in
this Security Agreement, the security interest created hereby in Inventory sold
or exchanged in the ordinary course of business (but not in any Proceeds arising
from such sale or exchange) shall cease and be released immediately without any
further action on the part of the Administrative Agent.

8. Performance of Obligations; Advances by Administrative Agent. On failure of
any Obligor to perform any of the covenants and agreements contained herein, the
Administrative Agent may, at its sole option and in its sole discretion, perform
or cause to be performed the same and in so doing may expend such sums as the
Administrative Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by the Obligors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at a rate calculated in accordance with Section 2.12(d) of
the Credit Agreement. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any default under the terms
of this Security Agreement or the other Loan Documents. The Administrative Agent
may make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by an Obligor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

9. [Intentionally Omitted]

10. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents or by law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the

 

10



--------------------------------------------------------------------------------

rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting the sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, by one or more contracts, in one or
more parcels, for cash, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable (subject to any and all
mandatory legal requirements). Neither the Administrative Agent’s compliance
with any applicable state or federal law in the conduct of such sale, nor its
disclaimer of any warranties relating to the Collateral, shall be considered to
adversely affect the commercial reasonableness of such sale. To the extent the
rights of notice cannot be legally waived hereunder, each Obligor agrees that
any requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to the applicable Obligor in accordance
with the notice provisions of Section 9.2 of the Credit Agreement at least
ten (10) days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent and the Secured Parties
shall not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by law, any
Secured Party may be a purchaser at any such sale. To the extent permitted by
applicable law, each of the Obligors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable law, the Administrative Agent and the Secured Parties may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by law, be made at the time and place to
which the sale was postponed, or the Administrative Agent and the Secured
Parties may further postpone such sale by announcement made at such time and
place.

(b) Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, the Administrative
Agent shall have the right to enforce any Obligor’s rights against any account
debtors and obligors on such Obligor’s Accounts. Each Obligor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions of this Section following
the occurrence and during the continuation of an Event of Default shall be
solely for the Administrative Agent’s own convenience and that such Obligor
shall not have any right, title or interest in such Proceeds or in any such
other amounts except as expressly provided herein or by applicable law;
provided, that all

 

11



--------------------------------------------------------------------------------

such amounts shall have been applied in the manner provided in Section 2.15 of
the Credit Agreement. After the occurrence and during the continuance of an
Event of Default, to the extent reasonably required by the Administrative Agent,
each Obligor agrees to execute any document or instrument, and to take any
reasonable action, necessary under applicable law (including the Federal
Assignment of Claims Act) in order for the Administrative Agent to exercise its
rights and remedies (or be able to exercise its rights and remedies at some
future date) with respect to any Accounts of such Obligor where the account
debtor is a Governmental Authority. The Administrative Agent and the Secured
Parties shall have no liability or responsibility to any Obligor for acceptance
of a check, draft or other order for payment of money bearing the legend
“payment in full” or words of similar import or any other restrictive legend or
endorsement or be responsible for determining the correctness of any remittance.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors, in each case for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Obligor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document or as provided by law, or any delay by the
Administrative Agent or the Secured Parties in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the Secured Parties
shall only be granted as provided herein. To the extent permitted by law,
neither the Administrative Agent, the Secured Parties, nor any party acting as
attorney for the Administrative Agent or the Secured Parties, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Administrative Agent and the Secured Parties
under this Security Agreement shall be cumulative and not exclusive of any other
right or remedy which the Administrative Agent or the Secured Parties may have.

 

12



--------------------------------------------------------------------------------

(e) Retention of Collateral. In addition to the rights and remedies hereunder,
upon the occurrence of an Event of Default and during the continuation thereof,
the Administrative Agent may, after providing the notices and following the
procedures required by Sections 9-620 and 9-621 of the UCC (or any successor
sections of the UCC) or otherwise complying with the notice requirements of
applicable law of the relevant jurisdiction, accept or retain all or any portion
of the Collateral in satisfaction of the Obligations.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Obligors shall be jointly
and severally liable for the deficiency, together with interest thereon at a
rate calculated in accordance with Section 2.12(d) of the Credit Agreement,
together with the costs of collection and the reasonable fees of any attorneys
employed by the Administrative Agent to collect such deficiency. Any surplus
remaining after the full payment and satisfaction of the Obligations shall be
returned to the Obligors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto.

(g) Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real and other personal property and securities owned by an
Obligor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
and the Secured Parties’ rights or the Obligations under this Security Agreement
or under any other of the Loan Documents.

11. Rights of the Administrative Agent.

(a) Power of Attorney. Each Obligor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral of such Obligor, all as the Administrative
Agent may reasonably determine in respect of such Collateral;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

13



--------------------------------------------------------------------------------

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Collateral and, in connection therewith, give such
discharge or release as the Administrative Agent may deem reasonably
appropriate;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor, or securing
or relating to such Collateral, on behalf of and in the name of such Obligor;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating to the
Collateral;

(vii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation financing statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect and
maintain the security interests and Liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to execute any document or instrument, and to take any action, necessary
under applicable law (including the Federal Assignment of Claims Act) in order
for the Administrative Agent to exercise its rights and remedies (or to be able
to exercise its rights and remedies at some future date) with respect to any
Account of an Obligor where the account debtor is a Governmental Authority; and

(x) to do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral and consistent with this Security Agreement and the Credit Agreement.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations (other than contingent
indemnity obligations that survive termination of the Loan Documents pursuant to
the stated terms thereof) remain

 

14



--------------------------------------------------------------------------------

outstanding or any Loan Document is in effect, and until all of the Commitments
shall have been terminated. The Administrative Agent shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Administrative Agent in this
Security Agreement, and shall not be liable for any failure to do so or any
delay in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to perfect, protect,
preserve and realize upon its security interest in the Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations or any portion thereof and/or the Collateral
or any portion thereof to a successor Administrative Agent in accordance with
the Credit Agreement, and the assignee shall be entitled to all of the rights
and remedies of the Administrative Agent under this Security Agreement in
relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody and preservation of the Collateral
while being held by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the Obligors shall be responsible for preservation of
all rights in the Collateral, and the Administrative Agent shall be relieved of
all responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 10 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale.

12. Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Secured Parties pursuant to Section 7 of the Credit
Agreement (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Loan Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section), any proceeds of the Collateral, when
received by the Administrative Agent or any of the Secured Parties in cash or
its equivalent, will be applied in reduction of the Obligations in the order set
forth in Section 7.2 of the Credit Agreement, and each Obligor irrevocably
waives the right to direct the application of such payments and proceeds and
acknowledges and agrees that the Administrative Agent shall have the continuing
and exclusive right to apply and reapply any and all such proceeds in the
Administrative Agent’s sole discretion.

 

15



--------------------------------------------------------------------------------

13. [Intentionally Omitted].

14. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Obligations (other
than contingent indemnity obligations that survive termination of the Loan
Documents pursuant to the stated terms thereof) remain outstanding or any Loan
Document is in effect, and until all of the Commitments shall have been
terminated. Upon such payment and termination, this Security Agreement shall be
automatically terminated and the Administrative Agent and the Secured Parties
shall, upon the request and at the expense of the Obligors, forthwith release
all of the Liens and security interests granted hereunder and shall execute
and/or deliver all UCC termination statements and/or other documents reasonably
requested by the Obligors evidencing such termination. Notwithstanding the
foregoing all releases and indemnities provided hereunder shall survive
termination of this Security Agreement.

If any of the Collateral is sold, transferred or otherwise disposed of by any
Grantor (other than to another Grantor) in a transaction permitted by the Credit
Agreement, then the Lien created pursuant to this Agreement in such Collateral
shall be released, and the Administrative Agent, at the request and sole expense
of such Grantor, shall promptly execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable and in form reasonably
satisfactory to the Administrative Agent and take such further actions for the
release of such Collateral (not including Proceeds thereof) from the security
interests created hereby; provided that the Borrower and applicable Grantor
shall have delivered to the Administrative Agent, at least five (5) Business
Days (or such shorter period of time acceptable to the Administrative Agent)
prior to the date of the proposed release, a certificate of a Responsible
Officer with request for release identifying the relevant Collateral and
certifying that such transaction is in compliance with the Credit Agreement and
the other Loan Documents. At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days (or such shorter period of time acceptable to the
Administrative Agent) prior to the date of the proposed release, a certificate
of a Responsible Officer of the Borrower with request for release identifying
the relevant Guarantor and certifying that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been

 

16



--------------------------------------------------------------------------------

made; provided that in the event that payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.

15. Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.

16. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided, however, that none of the Obligors may assign its
rights or delegate its duties hereunder except as permitted by the Credit
Agreement. To the fullest extent permitted by law, each Obligor hereby releases
the Administrative Agent, its officers, employees and agents and its successors
and assigns, from any liability for any act or omission relating to this
Security Agreement or the Collateral, except for any liability arising from the
gross negligence or willful misconduct of the Administrative Agent or its
officers, employees and agents, as determined by a court of competent
jurisdiction pursuant to a final non-appealable judgment.

17. Notices. All notices required or permitted to be given under this Security
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.

18. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Security Agreement by telecopy or other electronic means shall be effective
as an original and shall constitute a representation that an original shall be
delivered upon the request of the Administrative Agent.

19. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Security Agreement.

20. Governing Law; Submission to Jurisdiction and Service of Process; Waiver of
Jury Trial; Venue. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES TO THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The terms of
Sections 9.12 and 9.18 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

17



--------------------------------------------------------------------------------

21. Severability. Any provision of this Security Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

22. Integration. This Security Agreement and the other Loan Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to this Security Agreement, the other Loan
Documents or the transactions contemplated herein and therein.

23. Survival. All representations and warranties of the Obligors hereunder shall
survive the execution and delivery of this Security Agreement and the other Loan
Documents, the delivery of the Notes and the making of the Loans and the
issuance of the Letters of Credit under the Credit Agreement.

24. Joint and Several Obligations of Obligors.

(a) Each of the Obligors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Obligors and in consideration of the undertakings of each of the
Obligors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Obligors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of an Obligor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Obligor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

BORROWER:  

NEW MEDIA HOLDINGS II LLC,

a Delaware limited liability company

  By:   /s/ Michael E. Reed   Name:   Michael E. Reed   Title:   Chief Executive
Officer GUARANTORS:  

NEW MEDIA HOLDINGS I LLC,

a Delaware limited liability company

  By:   /s/ Michael E. Reed   Name:   Michael E. Reed   Title:   Chief Executive
Officer  

LOCAL MEDIA GROUP HOLDINGS LLC

LOCAL MEDIA GROUP, INC.

SEACOAST NEWSPAPERS, INC.

LMG MASSACHUSETTS, INC.

LMG PENNSYLVANIA MANAGEMENT, INC.

THE INQUIRER AND MIRROR, INC.

LMG PENNSYLVANIA HOLDINGS, INC.

LMG PENNSYLVANIA, L.P.,

by its general partner, LMG Pennsylvania

Management, Inc.

THE MAIL TRIBUNE, INC.

LMG NATIONAL PUBLISHING, INC.

THE NICKEL OF MEDFORD, INC.

LMG STOCKTON, INC.

  By:   /s/ Kirk A. Davis     Name: Kirk A. Davis     Title: Chief Executive
Officer & President

[signatures continue on the following page]

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

COPLEY OHIO NEWSPAPERS, INC.

ENHE ACQUISITION, LLC

ENTERPRISE NEWSMEDIA HOLDING, LLC

ENTERPRISE NEWSMEDIA, LLC

ENTERPRISE PUBLISHING COMPANY, LLC

GATEHOUSE MEDIA ARKANSAS HOLDINGS, INC.

GATEHOUSE MEDIA CALIFORNIA HOLDINGS, INC.

GATEHOUSE MEDIA COLORADO HOLDINGS, INC.

GATEHOUSE MEDIA CONNECTICUT HOLDINGS, INC.

GATEHOUSE MEDIA CORNING HOLDINGS, INC.

GATEHOUSE MEDIA DELAWARE HOLDINGS, INC.

GATEHOUSE MEDIA DIRECTORIES HOLDINGS, INC.

GATEHOUSE MEDIA FLORIDA HOLDINGS, INC.

GATEHOUSE MEDIA FREEPORT HOLDINGS, INC.

GATEHOUSE MEDIA HOLDCO, LLC

GATEHOUSE MEDIA ILLINOIS HOLDINGS II, INC.

GATEHOUSE MEDIA ILLINOIS HOLDINGS, INC.

GATEHOUSE MEDIA INTERMEDIATE HOLDCO, LLC

GATEHOUSE MEDIA IOWA HOLDINGS, INC.

GATEHOUSE MEDIA KANSAS HOLDINGS II, INC.

GATEHOUSE MEDIA KANSAS HOLDINGS, INC.

GATEHOUSE MEDIA LANSING PRINTING, INC.

GATEHOUSE MEDIA LOUISIANA HOLDINGS, INC.

GATEHOUSE MEDIA MANAGEMENT SERVICES, INC.

GATEHOUSE MEDIA MICHIGAN HOLDINGS II, INC.

  

GATEHOUSE MEDIA MICHIGAN HOLDINGS, INC.

GATEHOUSE MEDIA MINNESOTA HOLDINGS, INC.

GATEHOUSE MEDIA MISSOURI HOLDINGS II, INC.

GATEHOUSE MEDIA MISSOURI HOLDINGS, INC.

GATEHOUSE MEDIA MASSACHUSETTS I, INC.

GATEHOUSE MEDIA MASSACHUSETTS II, INC.

GATEHOUSE MEDIA NEBRASKA HOLDINGS, INC.

GATEHOUSE MEDIA NEVADA HOLDINGS, INC.

GATEHOUSE MEDIA NEW YORK HOLDINGS, INC.

GATEHOUSE MEDIA NORTH DAKOTA HOLDINGS, INC.

GATEHOUSE MEDIA OHIO HOLDINGS, INC.

GATEHOUSE MEDIA OKLAHOMA HOLDINGS, INC.

GATEHOUSE MEDIA OPERATING, LLC

GATEHOUSE MEDIA PENNSYLVANIA HOLDINGS, INC.

GATEHOUSE MEDIA SUBURBAN NEWSPAPERS, INC.

GATEHOUSE MEDIA TENNESSEE HOLDINGS, INC.

GATEHOUSE MEDIA TEXAS HOLDINGS, INC.

GATEHOUSE MEDIA VENTURES, INC.

GATEHOUSE MEDIA, LLC

GEORGE W. PRESCOTT PUBLISHING COMPANY, LLC

LIBERTY SMC, L.L.C.

LOW REALTY, LLC

LRT FOUR HUNDRED, LLC

MINERAL DAILY NEWS TRIBUNE, INC.

NEWS LEADER, INC.

SUREWEST DIRECTORIES

TERRY NEWSPAPERS, INC.

THE PEORIA JOURNAL STAR, INC.

 

By:   /s/ Kirk A. Davis Name: Kirk A. Davis Title: Chief Executive Officer &
Chief Operating Officer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

By:

  /s/ Arthur D. Burns

Name:

  Arthur D. Burns

Title:

  Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 4(a)

NAME CHANGES/CHANGES IN

CORPORATE STRUCTURE/TRADENAMES

 

Grantor

  

Additional Names

Copley Ohio Newspapers, Inc.    Stark Values; The Independent; The Repository;
The Suburbanite; The Times-Reporter; TMC-Extra Enterprise NewsMedia Holding, LLC
   GateHouse Media New England Enterprise NewsMedia, LLC    GateHouse Media New
England Enterprise Publishing Company, LLC    GateHouse Media New England
GateHouse Media Arkansas Holdings, Inc.    Arkadelphia Extra; Daily Siftings
Herald; Daily World TMC; Gurdon Times; Hope Star; Nevada County Picayune;
Newport Independent; Star Extra; Stuttgart Daily Leader; The Arsenel Sentinel;
The Daily World; The Sun Times; The White Hall Journal; The Xtra GateHouse Media
California Holdings, Inc.    Super Tuesday; Dunsmuir News; Gridley Herald;
Gridley Shopping News; Midway Driller; Mount Shasta Herald; Siskiyou Daily News;
Siskiyou Seen Spotlight; Super Saver Advertiser; The Daily Independent; Weed
Press GateHouse Media Colorado Holdings, Inc.    Bent County Democrat; Fowler
Tribune; LaJunta Tribune Democrat; The Ag Journal GateHouse Media Connecticut
Holdings, Inc.    The Bulletin; Bulletin Deals GateHouse Media Corning Holdings,
Inc.    The Leader; Corning Pennysaver GateHouse Media Delaware Holdings, Inc.
   Community Publication; Dover Post; Smyrna/Clayton Sun Times; The Express; The
Middletown Transcript; The Sussex Countian GateHouse Media Illinois Holdings II,
Inc.    Galva News; Knox County Neighbors; Logan County Shopper; Springfield
Advertiser; The Courier; The Register-Mail; The State Journal-Register GateHouse
Media Illinois Holdings, Inc.    Advocate Press; Ashley News; Benton Evening
News; Cambridge Chronicle; CCAP Special; Chillicothe Times-Bulletin; The
Progress; Daily American; Daily Leader; Daily Ledger; Daily Review Atlas; Du
Quoin Evening Call; Du Quoin News; East Peoria Times-Courier; Eldorado Daily
Journal; Free Press; Fulton County Shopper; Gallatin Democrat; Harrisburg Daily
Register; Henry County Advertizer/Shopper; ; Jasper County News Eagle;
Livingston Shopping News; Marion Daily Republican; McDonough County
ChoiceMcDonough County Voice; Money Stretcher; Morton Times-News; Murphysboro
American; Newton Press Mentor; Oquawka Current; Orion Gazette; Pekin Daily
Times; Pennysaver; Randolph County Herald Tribune; Richland County Shopper;
Ridgway News; Rockford Register Star; S I Trader; Springfield Shopper;
Star-Courier; Teutopolis Press; The Blade; The Carmi Times; The Geneseo
Republic; The Olney Daily Mail; The Spokesman; The Steelville Ledger; The Times
Record; The Weekly; The Weekly Times; This Week in Williamson County; Town Crier
Advertiser; Washington Times-Reporter; White County Shopper News GateHouse Media
Iowa Holdings, Inc.    Hamburg Reporter



--------------------------------------------------------------------------------

GateHouse Media Kansas Holdings II, Inc.    Dodge City Daily Globe; La Estrella;
Shoppers Weekly; The Newton Kansan; The Morning Sun; The Sunland Shopper
GateHouse Media Kansas Holdings, Inc.    Chronicle Shopper; Kiowa County Signal;
Lansing This Week; McPherson Sentinel; Penny Press 4; Shoppers Guide; South
Central Kansas Shoppers Guide; St. John News; Sunflower Shopper; The Butler
County Eagle; The Fort Leavenworth Lamp; The Leavenworth Times; The Pratt
Tribune; Wellington Daily News GateHouse Media Louisiana Holdings, Inc.   
Gonzales Weekly Citizen; Nickel Ads; Morth Ouachita Weekly; Post South; The
Bastrop Daily Enterprise; The Donaldsonville Chief; The Marketeer; West Bank
Shopper GateHouse Media Massachusetts I, Inc.    Community Newspaper Company;
GateHouse Media New England; Wicked Local Media Solutions GateHouse Media
Massachusetts II, Inc.    Wicked Local Media Solutions GateHouse Media Michigan
Holdings II, Inc.    Flashes Shopping Guide (Allegan/Lakeshore); Flashes
Shopping Guide (Holland/Zeeland); Hillsdale Daily News; The Holland Sentinel;
Tip-Off Shopping Guide GateHouse Media Michigan Holdings, Inc.    Adrian Access
Shopper; Bronson Journal; Cheboygan Daily Tribune; Coldwater Shoppers Guide;
Jonesville Independent; Sentinel-Standard; Sentinel-Standard TMC; Shopper Fair;
Sturgis Gateway Shopper; Sturgis Journal; The Daily Reporter; The Daily
Telegram; The Evening News; The Reporter Extra; Tri County Buyers Guide
GateHouse Media Missouri Holdings II, Inc.    Hannibal Courier Post; Salt River
Journal; The Examiner GateHouse Media Missouri Holdings, Inc.    Aurora
Advertiser; Big AA Shopper; Big Nickel; Boonville Daily News; Carthage Press
Wednesday TMC; Chillicothe C-T Shopper; Chronicle Herald; Constitution Tribune;
Daily Guide Extra; Ft. Wood Guide; Homes; Kirksville Crier; Kirksville Daily
Express & News; Lake Area News Focus; Lake of the Ozarks Boats; Lake of the
Ozarks Real Estate; Lake Stockton Shopper; Lake Sun Extra; Lake Sun Leader;
Macon Journal; Moberly Monitor Index; Neighborhood Showcase; Nemo Trader; Neosho
Daily News; Rolla Daily News; Sho-Me Shopper; St. James Leader Journal; The
Carthage Press; The Daily Guide; The Linn County Leader; The Mexico Ledger; The
Rolla Daily News Extra; The Shopper; The Vedette; Tube Tab; Vacation News;
Weekly; West Side Star GateHouse Media Nebraska Holdings, Inc.    Nebraska City
News Press;Penny Press 1; Syracuse Journal Democrat



--------------------------------------------------------------------------------

GateHouse Media New York Holdings, Inc.    Brighton-Pittsford Post; Canandaigua
Community Post; Catskill Shopper; Chronicle Ad-Viser; Daily Messenger; Evening
Tribune; Fairport-ER Post; Fusion; Gates-Chili Post; Genesee Country Express;
Greece Post; Henrietta Post; Irondequoit Post; Lyons Shopping Guide; Mid-York
Weekly; Mountain Pennysaver; Newark Pennysaver; Penfield Post; Pennesaver Plus;
Rome Pennysaver; Saugerties Pennysaver; Saugerties Post Star; Sodus Pennysaver;
Steuben Courier Advocate; The Chronicle-Express; The Evening Telegram; The
Evening Times; The Palladium-Times; The Pennysaver; The Shopper; Timesaver;
Utica Observer-Dispatch; Victor Post; Wayne Post; Webster Post; Wellsville Daily
Reporter; Your Valley GateHouse Media North Dakota Holdings, Inc.    Devils Lake
Daily Journal; The Country Peddler GateHouse Media Oklahoma Holdings, Inc.   
Entertainment Spotlight; The Daily Ardmoreite; The Shawnee News-Star GateHouse
Media Pennsylvania Holdings, Inc.    Carbondale News; News Eagle; The Echo
Pilot; The Independent Extra; The Pike Pennysaver; The Record Herald; The
Villager; The Wayne Independent GateHouse Media Tennessee Holdings, Inc.    The
Oak Ridger GateHouse Media Ventures, Inc.    Propel Marketing George W. Prescott
Publishing Company, LLC    GateHouse Media New England LMG National Publishing,
Inc.    The Leader, Apple Valley Review, Hesperia Star, Desert Dispatch, El
Mojave Daily Press Low Realty, LLC    GateHouse Media New England LRT Four
Hundred, LLC    GateHouse Media New England Mineral Daily News Tribune, Inc.   
Today’s Shopper News Leader, Inc.    Beauregard Daily News; Calcasieu Shopper;
Leesvile Daily Leader; Southwest Daily News; Vinton News The Peoria Journal
Star, Inc.    Journal Star; JS Shopper; Pekin Extra; Woodford Times

On February 28, 2014, LMG National Publishing, Inc. purchased substantially all
of the assets of Victor Valley Publishing Company.



--------------------------------------------------------------------------------

SCHEDULE 4(h)

INTELLECTUAL PROPERTY

 

FEDERAL TRADEMARKS

REGISTRANT

   REGISTRATION /
(APPLICATION)
NUMBER    REGISTRATION
(APPLICATION)
DATE   

TITLE

GateHouse Media, LLC

   (86/009,366)    (7/12/13)    A LA CARTE

GateHouse Media, LLC

   4,433,527    11/12/13    BESTRIDE.com and Design

GateHouse Media, LLC

   3,424,658    5/6/08    GATEHOUSE MEDIA and Design

GateHouse Media, LLC

   (86/009,325)    (6/3/13)    MORE CONTENT NOW HIGH-QUALITY FEATURES PAGES AND
SECTIONS and Design

GateHouse Media, LLC

   4,422,928    10/22/13    PAINT IT ALL PINK

GateHouse Media, LLC

   3,924,001    2/22/11    RADAR FROG

GateHouse Media, LLC

   3,926,750    5/1/11    RADARFROG and Horizontal Design

GateHouse Media, LLC

   3,926,751    5/1/11    RADARFROG and Vertical Design

GateHouse Media, LLC

   3,920,988    2/15/11    SAVE HERE AND EVERYWHERE

GateHouse Media, LLC

   3,587,689    3/10/09    TOTALLY LOCAL

GateHouse Media, LLC

   3,472,965    7/22/08    TOTALLY LOCAL and Design

GateHouse Media, LLC

   (86/009,306)    (7/12/13)    MORE CONTENT NOW

GateHouse Media Ventures, Inc.

   4,511,598    (9/4/12)    ADHANCE MEDIA

GateHouse Media Ventures, Inc.

   (85/720,055)    (9/4/12)    ADHANCE MEDIA and Design

GateHouse Media Ventures, Inc.

   4,511,599    (4/2/13)    CARESAFE

GateHouse Media Ventures, Inc.

   (85/893,319)    (4/2/13)    CARE SAFE

GateHouse Media Ventures, Inc.

   (85/618,646)    (5/7/12)    COMPASS AGING SERVICES

GateHouse Media Ventures, Inc.

   (85/618,666)    (5/7/12)    COMPASS AGING SERVICES and Design

GateHouse Media Connecticut Holdings, Inc.

   2,894,674    10/19/04    NORWICH BULLETIN

GateHouse Media Corning Holdings, Inc.

   2,788,918    12/2/03    THE LEADER

GateHouse Media Freeport Holdings, Inc.

   2,847,486    6/1/04    THE JOURNAL-STANDARD

GateHouse Media Illinois Holdings, Inc.

   2,320,943    2/22/00    ROCKFORD REGISTER STAR

GateHouse Media Illinois Holdings II, Inc.

   1,213,886    10/26/82    THE STATE JOURNAL-REGISTER

GateHouse Media Massachusetts I, Inc.

   2,069,641    6/10/97    TOWNONLINE

GateHouse Media Massachusetts I, Inc.

   1,475,873    2/9/88    BEACON and Design

GateHouse Media Massachusetts I, Inc.

   3,352,822    12/11/07    THE SANDWICH BROADSIDER



--------------------------------------------------------------------------------

FEDERAL TRADEMARKS

REGISTRANT

   REGISTRATION /
(APPLICATION)
NUMBER    REGISTRATION
(APPLICATION)
DATE   

TITLE

GateHouse Media Massachusetts I, Inc.

   3,507,954    9/30/08    SOUTHOFBOSTON.COM

GateHouse Media Massachusetts I, Inc.

   2,007,205    10/8/96    PROVINCETOWN BANNER

GateHouse Media Massachusetts I, Inc.

   3,345,458    11/27/07    WICKED LOCAL

GateHouse Media Massachusetts I, Inc.

   3,666,193    8/11/09    NEWTON TAB

GateHouse Media Massachusetts I, Inc.

   3,650,512    7/7/09    THE DAILY NEWS TRIBUNE

GateHouse Media Massachusetts I, Inc.

   3,675,837    9/1/09    NEEDHAM TIMES

GateHouse Media Missouri Holdings, Inc.

   4,456,766    12/24/13    BOONSLICK VISITOR’S GUIDE

GateHouse Media New York Holdings, Inc.

   2,747,008    8/5/03    OBSERVER-DISPATCH

GateHouse Media New York Holdings, Inc.

   1,091,412    5/16/78    GOLDEN TIMES

Enterprise NewsMedia, LLC

   3,299,079    9/25/07    TOWN COMMONS

Enterprise NewsMedia, LLC

   3,052,266    1/31/06    CRANBERRY COAST HOMES

George W. Prescott Publishing Company, LLC

   2,097,397    9/16/97    THE PATRIOT LEDGER

Copley Ohio Newspapers, Inc.

   3,949,479    4/19/11    ABOUT STARK COUNTY

The Mail Tribune, Inc.

   3,594,209    3/24/09    CAPE COD ONLINE

The Mail Tribune, Inc.

   3,115,046    7/11/06    CAPE COD VIEW

The Mail Tribune, Inc.

   2,967,909    7/12/05    THE FALL RIVER SPIRIT

The Mail Tribune, Inc.

   2,540,015    2/19/02    THE INQUIRER AND MIRROR

The Mail Tribune, Inc.

   1,780,244    7/6/93   

TIMES HERALD RECORD EXTRA & Design

LOGO [g767007g63c20.jpg]

The Mail Tribune, Inc.

   1,591,409    4/10/90    INFO-TEL

GateHouse Media Suburban Newspapers, Inc.

   3,792,256    5/25/10    SUBURBAN LIFE

GateHouse Media Suburban Newspapers, Inc.

   1,533,046    4/4/89    THE ELMHURST PRESS

Enterprise Publishing Company, LLC

   3,047,599    1/24/06    EL LATINO ESPRESO

Enterprise Publishing Company, LLC

   3,119,180    7/25/06    THE WORKING HORSE



--------------------------------------------------------------------------------

COPYRIGHTS

REGISTRANT

   REGISTRATION
NUMBER    REGISTRATION
DATE   

TITLE

GateHouse Media Holdco, Inc.

   TX0005096638    2000    Ascension citizen (Gonzales, LA), vol. 4, issue 31,
25 Apr 00

GateHouse Media Massachusetts I, Inc.

   TX0005810633    2006    Abacadoo and the sweeper

GateHouse Media Massachusetts I, Inc.

   TX0006660121    2008    Daily news tribune (Waltham, MA)

GateHouse Media Massachusetts I, Inc.

   TX0006646722    2008    Needham (MA) times.

GateHouse Media Massachusetts I, Inc.

   TX0007748223    2008    Newton (MA) Tab.

GateHouse Media Massachusetts I, Inc.

   TX0006601121    2008    November 2008 issues of Daily News Tribune & 3 other
titles.

Enterprise Publishing Company

   SR0000013202    1979    How to succeed in your own business : Ted Nicholas
seminar.

Enterprise Publishing Company, Inc.

   CSN0015376    1979    Brockton (Mass.) Enterprise & Brockton Times.

Enterprise Publishing Company, Inc.

   TX0000508917    1980    How to form your own corporation without a lawyer for
under $50.00 / by Ted Nicholas [pseud. of T. N. Peterson].

Enterprise Publishing Company, Inc.

   TX0000336206    1979    Opportunities unlimited : step-by-step guide for a
small business / by Ted Nicholas [pseud. of T. N. Peterson].

Enterprise Publishing Company, Inc.

   CSN0013534    1979    Saturday enterprise, Brockton, Mass.

Enterprise Publishing Company, Inc.

   CSN0013534    1978    Saturday enterprise, Brockton, Mass.

Enterprise Publishing Company, Inc.

   TX0000147278    1978    Writing part time—for fun and money / by Jack Clinton
McLarn.

George W. Prescott Publishing

   TX0005908026    2003    Reflections : Quincy & the South Shore : a pictorial
history : vol. 1 / presented by The Patriot Ledger.

Peoria Journal Star, Inc.

   TX0002405705    1988    Buzbee didn’t probe death of friend’s ‘mate’ : woman
died with bruises, bleeding, physicians say inquest was needed / by Mike
Smothers.

Peoria Journal Star, Inc.

   TX0002388754    1988    CAA loan to Texan unraveled : Deal soured by poor
credit, doubtful collateral, limited payback / by Bonnie Vance.

Peoria Journal Star, Inc.

   TX0001142447    1983    Caterpillar in crossfire : assembly-line soldiers.



--------------------------------------------------------------------------------

COPYRIGHTS

REGISTRANT

   REGISTRATION
NUMBER    REGISTRATION
DATE   

TITLE

Peoria Journal Star, Inc.

   TX0001142448    1983    Caterpillar in crossfire : challenge of the East.

Peoria Journal Star, Inc.

   TX0001142452    1983    Caterpillar in crossfire : daunted dealers.

Peoria Journal Star, Inc.

   TX0001142453    1983    Caterpillar in crossfire : embattled buyers.

Peoria Journal Star, Inc.

   TX0001142450    1983    Caterpillar in crossfire : homefront Peoria.

Peoria Journal Star, Inc.

   TX0001142446    1983    Caterpillar in crossfire : overseas battleground.

Peoria Journal Star, Inc.

   TX0001142454    1983    Caterpillar in crossfire : quality to conquer.

Peoria Journal Star, Inc.

   TX0001142449    1983    Caterpillar in crossfire : skirmishing for third.

Peoria Journal Star, Inc.

   TX0001142445    1983    Caterpillar in crossfire : stirrings of a giant.

Peoria Journal Star, Inc.

   TX0001142451    1983    Caterpillar in crossfire : strategies for winning.

Peoria Journal Star, Inc.

   TX0002686978    1989    Disgraced preacher’s new religion gains converts :
male practioners [sic] allowed to have more than one wife / by Jerry Klein and
Jack Bradley.

Peoria Journal Star, Inc.

   TX0001938486    1986    Engineers propose islands, dredging for river
siltation / by Joan Becker-Cary.

Peoria Journal Star, Inc.

   TX0002675868    1989    Former minister, sect leader, seeks self-fulfillment
: after mysterious disappearance from Industry, Rayburn surfaces in Belfast / by
Jerry Klein and Jack Bradley.

Peoria Journal Star, Inc.

   TX0002675867    1989    From peace to passion : chance meeting of widow leads
pastor to forsake ministry and family / by Jerry Klein and Jack Bradley.

Peoria Journal Star, Inc.

   CSN0112832    2011    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2010    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2009    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2008    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2007    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2006    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2005    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2004    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2003    Journal star (Peoria, IL).



--------------------------------------------------------------------------------

COPYRIGHTS

REGISTRANT

   REGISTRATION
NUMBER    REGISTRATION
DATE   

TITLE

Peoria Journal Star, Inc.

   CSN0112832    2002    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2001    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    2000    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    1999    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    1998    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    1997    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0112832    1996    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0101390    1995    Journal star, Peoria, IL.

Peoria Journal Star, Inc.

   CSN0112832    1995    Journal star (Peoria, IL).

Peoria Journal Star, Inc.

   CSN0101390    1993    Journal star, Peoria, IL.

Peoria Journal Star, Inc.

   TX0007695520    2012    JOURNAL STAR. [Published: 2012-09-01 to 2012-09-30.
Issues: September 2012]

Peoria Journal Star, Inc.

   TX0007724785    2012    JOURNAL STAR. [Published: 2012-10-01 to 2012-10-31.
Issues: October 2012]

Peoria Journal Star, Inc.

   TX0007816011    2012    JOURNAL STAR. [Published: 2012-11-01 to 2012-11-30.
Issues: November 2012]

Peoria Journal Star, Inc.

   TX0007816080    2012    JOURNAL STAR. [Published: 2012-12-01 to 2012-12-31.
Issues: December 2012]

Peoria Journal Star, Inc.

   TX0007744827    2013    JOURNAL STAR. [Published: 2013-02-01 to 2013-02-28.
Issues: February 2013]

Peoria Journal Star, Inc.

   TX0007745512    2013    JOURNAL STAR. [Published: 2013-03-01 to 2013-03-31.
Issues: March 2013]

Peoria Journal Star, Inc.

   TX0002675871    1989    Opposition, violence lurk as sect grows : persuasive
claims, spellbinding tactics fail to sway those who don’t share vision / by
Jerry Klein and Jack Bradley.



--------------------------------------------------------------------------------

COPYRIGHTS

REGISTRANT

   REGISTRATION
NUMBER    REGISTRATION
DATE   

TITLE

Peoria Journal Star, Inc.

   TX0001884410    1986    Payments alleged in braves probe / by Steve Kanigher.

Peoria Journal Star, Inc.

   TX0002675869    1989    Pilgrim movement fades after leader’s disappearance :
when disillusioned followers start asking for refunds, the Rev. Rayburn
disappears / by Jerry Klein and Jack Bradley.

Peoria Journal Star, Inc.

   TX0002675870    1989    Pilgrim religion spreads—as far as New York : Mattie
Rayburn helps build up the sect before dying suddenly in New York / by Jerry
Klein and Jack Bradley.

Peoria Journal Star, Inc.

   TX0001390984    1984    Police linked to teen prostitution / Rick Baker.

Peoria Journal Star, Inc.

   TX0002398804    1988    Property missing from coroner’s office / by Mike
Smothers.

Peoria Journal Star, Inc.

   TX0002675866    1989    Rayburn passes the point of no return : romance with
Mrs. Redfield sparks charges of immorality, Rayburn kicked off his pulpit / by
Jerry Klein and Jack Bradley.

Peoria Journal Star, Inc.

   TX0002675872    1989    Serene smile belies scandal : the story behind this
100-year-old cemetery monument is one of lust, greed / by Jerry Klein and Jack
Bradley.

Peoria Journal Star, Inc.

   TX0001197594    1983    “State” driving school has no state tie / by Deborah
Goeken.

Peoria Journal Star, Inc.

   TX0001763949    1986    Swindle drains $100 million from state / Rick Baker.

Peoria Journal Star, Inc.

   TX0003203136    1991    Toxic metal in schools’ water, lead levels too high /
by Clare Howard.

Peoria Journal Star. P J S Publications, Inc.

   CSN0001944    1978    Crafts / Joyce Bennett, editor ... et al.].



--------------------------------------------------------------------------------

COPYRIGHTS

REGISTRANT

   REGISTRATION
NUMBER    REGISTRATION
DATE   

TITLE

Peoria Journal Star. P J S Publications, Inc.

   CSN0006255    1978    Profitable craft merchandising : [your complete guide
to craft retailing] / editor, Geoffrey Wheeler ... [et al.].

Peoria Journal Star. P J S Publications, Inc.

   CSN0006693    1981    Rotor & wing international / [editor, Geoff Sutton ...
et al.].

Peoria Journal Star. P J S Publications, Inc.

   CSN0006693    1980    Rotor & wing international / [editor, Geoff Sutton ...
et al.].

Peoria Journal Star. P J S Publications, Inc.

   CSN0006693    1978    Rotor & wing international / editor, Geoff Sutton ...
[et al.].

Peoria Journal Star. P J S Publications, Inc.

   CSN0007156    1979    Shooting times : a P J S publication / Alex Bartimo,
editor ... [et al.].

Peoria Journal Star. P J S Publications, Inc.

   CSN0007156    1978    Shooting times : a P J S publication / Alex Bartimo,
editor ... [et al.].



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that (a) pursuant to the Security Agreement dated as of
June 4, 2014 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Security Agreement”), by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Citizens Bank of Pennsylvania, as Administrative Agent (the “Administrative
Agent”) for the secured parties referenced therein (the “Secured Parties”), the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon the copyright registrations and copyright applications shown on
Schedule 1 attached hereto (the “Copyright Collateral”) to the Administrative
Agent for the ratable benefit of the Secured Parties and (b) the undersigned
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a continuing security interest in the Copyright Collateral.
Capitalized terms used and not defined herein have the meanings specified in the
Security Agreement.

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the Copyright
Collateral (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
Copyright Collateral. Upon termination of such security interest, the
Administrative Agent shall execute, acknowledge and deliver to the Obligors an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Copyright Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [OBLIGOR] By:     Name:     Title:    

 

Acknowledged and Accepted:

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that (a) pursuant to the Security Agreement dated as of
June 4, 2014 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Security Agreement”), by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Citizens Bank of Pennsylvania, as Administrative Agent (the “Administrative
Agent”) for the secured parties referenced therein (the “Secured Parties”), the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon the patents and patent applications shown on Schedule 1 attached
hereto (the “Patent Collateral”) to the Administrative Agent for the ratable
benefit of the Secured Parties and (b) the undersigned hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in the Patent Collateral. Capitalized Terms used
and not defined herein have the meanings specified in the Security Agreement.

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the Patent Collateral
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any Patent
Collateral. Upon termination of such security interest, the Administrative Agent
shall execute, acknowledge and deliver to the Obligors an instrument in writing
in recordable form releasing the collateral pledge, grant, lien and security
interest in the Patent Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [OBLIGOR] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Accepted:

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that (a) pursuant to the Security Agreement dated as of
June 4, 2014 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Security Agreement”), by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Citizens Bank of Pennsylvania, as Administrative Agent (the “Administrative
Agent”) for the secured parties referenced therein (the “Secured Parties”), the
undersigned Obligor has granted a continuing security interest in and continuing
lien upon the trademark registrations and trademark applications shown on
Schedule 1 attached hereto (the “Trademark Collateral”) to the Administrative
Agent for the ratable benefit of the Secured Parties and (b) the undersigned
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a continuing security interest in the Trademark Collateral.
Capitalized terms used and not defined herein have the meanings specified in the
Security Agreement.

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in the Trademark
Collateral (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
Trademark Collateral. Upon termination of such security interest, the
Administrative Agent shall execute, acknowledge and deliver to the Obligors an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Trademark Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, [OBLIGOR] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Accepted:

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1